Case 2:14-cr-00003-DBH Document 113 Filed 07/29/19 Pagelof2 PagelD #: 610
UNITED STATES COURT of APPEALS
FIRST DISTRICT

Walter Scott Fox, III

Pro-SePetetigner Criminal No. 2:14-cr-03-DBH

——

)
)
)
SO )
)
)

a PRO-SE APPEAL
Petitioner, Walter Scott Fox, III, a Pro-Se federal prisoner appeals the
District of Maine Court’s order, dated July 11,2019 denying his motion
for a Reduction in Sentence (RIS) filed under 18 USC § 3582(c)(1)(A)(i),

Petitioner contends that the District Court erroneously interprets and

mia wi. 29 PA
U
R

relies on the United States Sentencing Commission’s Policy Statement
1B1.13 defining “Extraordinary and Compelling” reasons for a Reduction
in Sentence (RIS). Under (D) “Other Reasons; it states “as determined by
the Director of the Bureau of Prisons (which the District Court agrees
has been modified by the First Step Act of 2018 to allow a prisoner to
appeal directly to the Court under certain circumstances that have been
met by Petitioner) there exists in the defendants case an Extraordinary
and Compelling reason other than, or in combination with the reasons de-
scribed in Subdivision (A) thru (C). The District Court appears to inter-
Pret that when looking at (D) “Other Reasons” the reasons should be
“comparable of analogous” to criteria set forth in (A) thru (C) when it
is in Plain Text Language that the reasons can be other than reasons as
described in (A) thru (C). The Petitioner clearly spelled out several
“Extraordinary and Compelling” reasons, in his motion dated May 6, 2019
(see exhibit 1), for a 24 month Reduction in Sentence (RIS). There have

been several recent cases where the courts have relied on “Other” reasons
for granting Reductions in Sentence including US v Canto-Rivera Case No.

H 89-204 (sp Tex 6/24/19). In fact Ohio State. Law Professor Doug’ Berman,
(1)
Case 2:14-cr-00003-DBH Document 113 Filed 07/29/19 Page2of2 PagelD #: 611

noted in a recent “Sentencing Law and Policy” blog that now “Congress
only formally requires a judge to find Extraordinary and Compelling
reasons to warrant a reduction in sentence” and he sites US v Marks,
Case No. 03-cr-6033 (WDNY Mar 14, 2019). Furthermore, Georgetown Law
Professor, Shon Hapwood also published an article entitled “Prison
Professors, A Second Look at a Second Chance; Seeking a Sentence Re-
duction under the Compassionate Release Statute” where he states "there
is a viable argument for why federal district court judges can use the
Compassionate Release Statute (18 USC 8 3582(c)(1)(A)(i)) as amended by
the First Step Act, as a second look provision to reduce a sentence

for people in federal prison if Extraordinary and Compelling reasons
arespresent

Petitioner believes he made an Extraordinary and Compelling argument in
his motion dated May 6, 2019 and requests that the U.S. Court of Appeals
for the First District remand this back to the Maine District Court for
resentencing,

Respectively Submitted:

 

Walter Scott Fox, III Pro-Se July 25, 2019
